DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendment filed 3/16/21 has been fully considered and entered. Claim 1 has been amended. Claims 2 and 7 have been canceled as requested. Applicant’s amendment is found sufficient to overcome the rejections made over the cited prior art of Yatabe, US 20180117221, WO 2018/080094 (using US 2020/0098487 as translation – Kim et al) and Shannon et al., US 2004/0084165 as set forth in the Action dated 1/6/21. Specifically, Applicants amended claim 1 to incorporate the indicated allowable subject matter of now canceled claim 2. As such, these rejections are hereby withdrawn. However, an updated art search produced a new reference for which to base a rejection. The Examiner apologizes for any inconvenience this may have caused Applicants. The following new ground of rejection is set forth herein below. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 9 recites the limitation "the polyester canvas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bargin et al., US 4,138,543. 
	The patent issued to Bargin et al., teach forming elastomers having excellent mechanical properties from a mixture of the claimed cyclic and linear polysiloxanes of claim 1 (column 6, 5-40). Formula (1) of claim 1 of the linear polysiloxane is met by Bargin et al. (see column 6, line 35). Bargin et al., does not explicitly teach formula (2), however, said formula is encompassed by the teachings of Bargin et al. Claimed formula (2) can be met if m = 0 and  R1 is hydrocarbon radical with 1-12 carbons 
With regard to Applicant’s preamble, when reading the preamble in the context of the entire claim, the recitation “An anti-contamination agent composition for preventing pitch contamination in a dry part of a paper-making process, comprising:” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
With regard to claims 4-5, Bargin et al., does not teach the claimed mixing ratios. It is the positon of the Examiner that it would be a within the skill of a worker in the art to vary the proportions of the cyclic and linear polysiloxanes in the composition based on mechanical properties. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Bargin et al., US 4,138,543 as applied to claims 1 and 3-5 above and further in view of Fekete, US 2,954,357. 

	Bargin et al., does not teach employing the polysiloxane elastomer as a coating. 
	The patent issued to Fekete teach formulating a polysiloxane based elastomer useful as tape coating materials (column 6, 20-30).
	With regard to the manipulative method steps set forth in claim 8, the cited references no not teach a coating process. However, claim 8 recites method steps in a product claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). The applied prior art either anticipated or strongly suggested the claimed subject matter. It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. 
	With regard to the claimed surface tension and contact angle limitations, the cited prior art does not teach these properties. However, the Examiner is of the position that absent unexpected results it is expected that said surface tension and contact angle limitations would be exhibited once the article of modified Bargin et al., is provided. 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or 
Fekete does not specifically teach a polyester canvas or substrate. The Examiner is of the position that a person of ordinary skill in the art would recognize that elastomer coating could be applied to variety of polymeric, synthetic and/or natural substrates. Bargin et al., teach that the polysiloxane based elastomer exhibits excellent mechanical strength, a property that would be desirable in a tape product. 
10.	Claim(s) 6 and 8-9 is/are rejected under 35 U.S.C. 103 as obvious over Bargin et al., US 4,138,543 as applied to claims 1 and 3-5 above and further in view of Quaal, US 3,419,423. 
	Bargin et al., is set forth above. 
	Bargin et al., does not teach adding an emulsifier or applying said elastomer as a coating. 
	The patent issued to Quaal teach a mixture of cyclic and linear polysiloxanes used to treat and impart water repellency to substrates of fabric, polyester, paper, wood or glass (column 1, 5-20, column 2, 25-35 and column 8, 20-35). Said coating composition further comprises an emulsifying agent such as surfactants (column 7, 55-65). Quaal further teach that composition coating is also suitable for use as fabric softeners, release coatings for adhesive and elastomeric products (column 9, 5-20). 
With regard to the manipulative method steps set forth in claim 8, the cited references no not teach a coating process. However, claim 8 recites method steps in a product claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
	With regard to the claimed surface tension and contact angle limitations, the cited prior art does not teach these properties. However, the Examiner is of the position that absent unexpected results it is expected that said surface tension and contact angle limitations would be exhibited once the article of modified Bargin et al., is provided. 
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).
It would be obvious to a person of ordinary skill in the art to use the elastomeric coating of Bargin et al., in any of the claimed capacities as taught by Quaal. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789